 

o Oo N DBD UE HR WY NY

bo No NO i) NO i) bN N NO — — — — — — — — — —
oo ~ a un ff Ww NO — oS \O eo a | aN un aS eo dO _ oS

 

GLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

BY.
DEPUTY CLEAR

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

JARROD GORDON, ) Case No, 1:18-cv-01223-DAD-SAB (PC)
)
Plaintiff, )
) ORDER DISCHARGING WRIT OF HABEAS
Vv. ) CORPUS AD TESTIFICANDUM AS TO INMATE
SHEILA MARQUEZ, etaal., JARROD GORDON, CDCR #BB-8328
Defendants.
)

 

 

 

A settlement conference in this matter commenced on May 10, 2019. Inmate Jarrod Gordon,
CDCR #BB-8328 is no longer needed by the Court as a participant in these proceedings, and the writ
of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

IT IS SO ORDERED.
Dated: 2 10 l J £C eu + |
UNITED STATES MAGHWTRATE JUDGE

 

 

 
